Sherwood,. J.

(dissenting)

The charge in this case is rape, of which defendant was convicted and his sentence fixed at five years in the penitentiary. From the judgment he has appealed. The locality of the crime charged was a small kitchen on thdground floor, in which was a bed on which defendant and his wife slept. There were only three rooms on the ground floor, and these were let to defendant, who in one of the other two rooms carried on with his wife the business of coat making or tailoring. The kitchen, which, performed the triple function of kitchen, dormitory, and dining room, was separated from the other room by a little hall, and the upper rooms, leased to defendant’s father, were occupied by the latter and his wife, and in one of them was carried on by defendant’s father and mother the business of coat making and in the rooms devoted to this purpose, both -above and below stairs, several hands were employed almost constantly during the usual working hours on week days.
*670The date of the crime is fixed by the indictment and the evidence on April 1, 1895, and the venue laid in the bed in the kitchen.
The testimony in brief of the prosecutrix was to the effect that on the fifth of March preceding she was sixteen years old; that on the morning in question she came down from her mother’s house to that of defendant’s to work at his business of coat making. Defendant, it appears, was her brother-in-law, and had been married to her sister only some five weeks. Arriving at her brother-in-law’s at about 7 o’clock in the morning and knocking at the kitchen door where her sister and husband were, her sister told her that they would not have any wvork, but sent her to the store on some errand. On her return her brother-in-law, who had been out, returned with a coat, which he directed his wife to take to pieces, etc. He „then picked her up, threw her on the bed as was his custom to do, and was wrestling with her when her sister went out into the front room to put the two pockets in the coat, leaving them on the bed together. Then the prosecutrix states that defendant suddenly seized her, held her hands across her breast with one of his, .prized her legs apart, which were crossed, with his foot, and accomplished his purpose, struggling, as she says, all she could to prevent him. During the perpetration of the act she says she told him: “My God, Charley, you are killing me,” when he said, “Oh, shut up,” and then uttered some very vulgar expressions. After he had gotten through she says: “My sister was coming from the room, he must have heard her coming, for he let me go, and I got up and brushed my hair and set bach on a chair so she wouldn’t hnow any different.” Asked what defendant did when her sister was coming in the room, she says: “I don’t know what he did; I was so busy thinking that I didn’t see what he did.” *671Asked if she made any complaint right away, she said, “No sir; it was one week exactly, in the evening that I told my mother.” Asked why she did not make any complaint at that time, she replied: “Because my sister hadn’t been married to him long, and I didn’t want to let it be known to make her unhappy,” and that it was on her sister’’s account that she said nothing. After the transaction on the bed was over, as previously stated, her sister came-in, and then asking her if she wanted it, gave her some coffee which she drank, but that she didn’t tell her sister while she was drinking the coffee, and that she “didn’t intend to tell her.” This was on Monday morning, April 1. After she drank the coffee prosecutrix went home and felt pains that night, etc. On the next Saturday she says her brother-in-law, the defendant, came to her mother’s home and told witness they had some work for her to do and told her to come down there on the following Monday. Accordingly, on the next Monday morning, one week from the time of the occurrence in the kitchen, she went down to defendant’s house, but when she arrived there she was told there wasn’t any work to do for defendant, but it was for the “old man,” as defendant’s father was called, and that she was angry when she heard that, and said she didn’t want to work for the old man, because he scolded so much. She then states that defendant, who was alone in bed in the kitchen, called her, and said: “Come in here, Nell.” “He called me five or six times, I guess; I was angry; he called me up to him and put his arms around my waist; he was in bed; he says: ‘You wouldn’t do anything for anybody but me, would you, Nell?’ I says: ‘No, I won’t do anything for you.’ He says: ‘Oh, yes you will.’ Then he got angry and took hold of me and threw me over on the bed, and I had a hard tussle with him to keep him from as*672saulting me again the same way.” That on that night when she went to bed she told her mother what had occurred; that the reason she told her was this: “I kept telling her I didn’t want to go down there any more; she wanted me to go for some money he owed me; I says: “I don’t want to go down there any more only when they are working;” Isays: i!I never want to be in their house again.” Her mother then asked her why she did not want to go down to defendant’s house, and speaking of it she says: “Because my mother ashed me and it made me angry; she told me it was nonsense, the reason why I didn’t want, to go down there, and that made me angry to think that she should say it ,was nonsense when it was so important a case, and I couldn’t keep from telling her and I just told her.” Shortly after this she went to consult a physician, who gave her some medicine, and after this she was confined to her bed for about a week, being attended by a physician, and then on the first day of May she was sent to the hospital, where she was found to be suffering with a virulent case of specific gonorrhea and peritonitis (arising from such gonorrheal condition) suffering a great deal of pain and high fever, and had a severe discharge. After remaining at the hospital about twelve days, although not cured, she wanted to go home and was accordingly discharged.
Testimony of several witnesses for the defense shows that the incidents which the prosecutrix relates as to her second visit to defendant’s rooms, really occurred on the second day of April and not a week after the alleged ravishment. It was in evidence, also, that the prosecutrix was very affectionate in her demeanor toward defendant; would follow him'around, sit in his lap and kiss him on repeated occasions, as testified to by girls who worked in the shop with her. There was. *673also testimony of two witnesses that they, companions of defendant’s, had seen him in copulation with pros-ecutrix on his bed in the kitchen on the morning of March 18 next preceding the Monday of April 1.
Neither on direct nor cross-examination of the prosecutrix did it appear that she was threatened or intimidated or in any manner under, the control of defendant and thus prevented from making complaint. Nor does it appear that her opportunities were not the most ample for making complaint; indeed, she states that she reached her mother’s house shortly after the alleged occurrence, but did not tell her mother until a week had elapsed, and then only after defendant had made a fresh assault upon her, and then only because she became angry at her mother because the latter insisted that the reason she gave for not wishing to go down to defendant’s house was “nonsense.” Nor does it appear when she told her sister of the occurrence, but it would seem that it was not until after her return from the hospital, and as she did not ascertain what ailed her until she reached the hospital/and as she remained there for twelve days, it is not at all probable she conveyed the information to her sister until about the fifteenth of May or thereabouts. Indeed, she intimates as ¡much in her cross-examination, because she says in reference to that, “When I was horribly diseased, then I couldn’t help telling her.” And thereupon being asked the following questions, she made thereto the following replies:
“Q. And that is the reason you told it! A. Yes, I told it because I wanted him punished; my sister’s feelings was all gene then.
“Q\ And if Charley hadn’t given you the disease you wouldn’t have told-it, would you? A. I don’t know for sure, I might have.”
*674It must be quite apparent from what has been already related that there were no elements of corroboration in this case. Now corroboration may occur in various ways: First, and chiefly, by the immediate complaint of the outrage as soon as suitable opportunity offers. Such opportunity certainly was afforded immediately upon the sister of the prosecutrix coming into the room, and certainly such opportunity was again afforded when the prosecutrix returned home where her mother was, just after she drank the cup of coffee her sister gave her. But not a word is heard from the lips of the prosecutrix on the subject of the outrage, until a week after its occurrence, until after she had suffered pain, and until after the attempted repetition on the morning of that day. And even then the revelation is not made to the mother as the result of a natural outburst of outraged feeling, but because she grew angry at her mother. In a word, her complaint to her mother was not the language of any emotion caused by the supposed occurrence, but simply hearsay, the relation of a past transaction, and therefore possessed of none of the probative force of a complaint, because lacking every dominant characteristic which makes such utterances receivable in evidence.
When such a crime as the one here charged is perpetrated on a woman, it is so natural to tell at once of the foul occurrence that the universal experience of mankind is that when it happens, instinctively and immediately the injured female tells of it upon the first opportunity, in heart-broken and frenzied accents.
Other features of corroboration consist in outcries made while the act is being done; in torn clothing, in disheveled hair, in exhibitions of physical and mental anguish, in the fact that the ravisher fled for it, etc. None of these signs or symptoms appear in this record; on the contrary, so soon as she hears her sister coming, *675the prosecutrix got up and brushed her hair, and set back in the chair “so she wouldn’t hnow any different.”
Defendant admitted the connection, states he had enjoyed similar favors on former occasions, but when testifying explicitly denied the rape, averring that the prosecutrix was entirely willing. In State v. Patricia, 107 Mo. 147, we ruled that when the defendant denied the criminal act, and when there were no such circumstances of corroboration as above set forth, there would be an equipoise of oath against oath, and that in such case the uncorroborated oath of the prosecutrix alone would be wholly insufficient to warrant a conviction. That case is decisive of this one, .and in it the authorities are reviewed at considerable length, many of them fully sustaining the position there taken.
On the eighth of April, one week after the happening 'of the event charged in the indictment, the prosecutrix was examined by Dr. Marks, who found her laboring under an attack of specific gonorrhea. Over the objection and exception of defendant he was permitted to prove what was the condition of the pros-ecutrix on the eighth of April, as already stated.
Defendant, however, was not arrested nor taken to the hospital until May 8, five weeks after the date of the offense charged. When defendant reached the hospital he was examined by the attendant physicians and found also to have specific gonorrhea. This testimony was likewise objected to by defendant, but his objection was overruled. At the close of the evidence, defendant renewed his objection to the testimony respecting the prosecutrix having a certain venereal disease and by written motion moved that the jury be instructed to disregard it, because it did not connect defendant with the offense charged. But this motion was denied and defendant excepted. Among the in*676structions given the jury by the court of its own motion, was one in these words:
“The testimony concerning the prosecuting witness and the defendant having a venereal disease, subsequent to the alleged assault, is admitted only for the purpose of corroborating the statement of the prosecuting witness, that the defendant had sexual intercourse with her. Such disease has no bearing upon the question of force or consent.”
The State v. Sanford, 124 Mo. 484, has been cited as supporting these rulings in regard to the admission and refusal to exclude such evidence, but that is a misapprehension of that case. There the offense was committed on a little girl only eight years of age, and within a week thereafter the accused being examined was found to have the same disease.
The obvious distinction between that case and this is that here the examination of defendant took place five weeks after April 1, and he was found to have the same complaint as that of the. prosecutrix. But this period was entirely too remote to afford any corroboration of the prosecutrix’s story. Besides, it could afford no corroboration as to the alleged rape, and the sexual intercourse this defendant admitted. So that the only effect of the introduction of such irrelevant evidence was to encumber the case with wholly extraneous matter, and tend to the prejudice of defendant with the jury. Sutton v. Johnson, 62 Ill. 209.
Error was therefore committed in the admission of such evidence and in denying the motion of-defendant to exclude by an instruction to the jury evidence respecting the prosecutrix having a venereal disease.
And where irrelevant evidence is improvidently admitted, it is entirely competent for the court on motion to exclude it at any time before the cause is *677finally submitted to the jury. State v. Cox, 65 Mo. loc. cit. 32; State v. Owens, 79 Mo. loc. cit. 631; State v. Robinson, 117 Mo. loc. cit. 664; State v. Welsor, 117 Mo. loc. cit. 579; Bank v. Murdock, 62 Mo. loc. cit. 74.
In the three cases first above cited from our own reports, no objection was made to the admission of the obnoxious evidence, but this was not regarded as preventing the success of such motion to exclude. This is the rule also elsewhere. Selkirk v. Cobb, 13 Gray, 313; Ib., loc. cit. 315, 316, where no objection was made to the objectionable evidence until in the midst of the argument to the jury. And it was ruled that as the evidence was incompetent and improvidently admitted, the trial court did right in its exclusion even at that stage of the proceedings. See, also, to the like, effect, Sutton v. Johnson, 62 Ill. 209; 2 Thompson on Trials, sec. 2354; 3 Rice, Evid. 225, 420; Hangen v. Hachemeister, 114 N. Y. loc. cit. 572; Wright v. State, 81 Ga. 745.
The conduct of the defendant is morally as reprehensible as though the evidence showed him to be legally guilty of the crime alleged against him. But though he can. not be punished for that offense, yet if he was aware at the time of the illicit connection with his sister-in-law, though she was willing thereto, that he was infected with the venereal disease, her consent to the sexual act would be abrogated by the fraud practiced upon her, and would consequently constitute the-sexual act an assault, for which he may be punished as and for a common assault. The rule regarding this point may be stated in short terms to be that an assault is within the rule that fraud vitiates consent. Reg. v. Bennett, 4 F. & F. 1105; Reg. v. Sinclair, 13 Cox C. C. 28; Com. v. Stratton, 114 Mass. 303.
The charge of rape necessarily includes within it a charge of assault and battery, and under our statute *678and rulings a party charged with the former may be convicted of the latter. State v. Webster, 77 Mo. 566; State v. Schloss, 93 Mo. 361; State v. White, 52 Mo. App. 285; State v. Karnes, 51 Mo. App. 293; State v. Phipps, 34 Mo. App. 400; R. S. 1889, sec. 3950.
It has been ruled in England that where a girl has been infected by a party knowing his own condition, and she ignorant of it, he may be convicted of an assault and of doing her great bodily harm. Reg. v. Bennett, Reg. v. Sinclair, supra. In consideration of these authorities, and of the heinousness of the conduct of defendant, it may be well to call attention to section 3491, Revised Statutes 1889. The judgment should be reversed and the cause remanded.
I deem it proper to add some additional observations to my foregoing opinion which, though concurred in in division by Burgess, J., that there was no rape, has been rejected in banc.
a. The physical facts in this case, as already related, show that no rape was committed. The upstairs rooms were occupied by the father and mother of defendant and in the room immediately adjoining was his wife. If the prosecutrix had screamed she must have been heard; that she did not scream is shown by the testimony of other witnesses, as well as by the surrounding physical facts; and we have repeatedly ruled, both in criminal as well as in civil cases, that neither courts or juries ought to stultify themselves by believing a witness whose testimony is shown to be in irreconcilable conflict with incontestable physical facts. Payne v. Railroad, 136 Mo. loc. cit. 584. And when a witness testifies in the face of, and in opposition to, obvious physical facts, such testimony is not to be credited even when sanctioned by the verdict of a jury. Ib. 585.
*679For these reasons, however reprehensible the conduct of defendant may have been from a moral standpoint, I do not believe that he was guilty of the crime of rape.
b. I have cited some cases from our own reports as well as from other States, showing that where irrelevant evidence is inadvertently or improvidently admitted, it is competent and proper and the duty of the trial court, to exclude it on motion at any time before the cause is finally submitted to the jury. Chief Justice Marshall, when presiding at Burr’s trial, thought this was good law.
In State v. Hope, 100 Mo. 347, the ruling of this court in State v. Cox, 65 Mo. loc. cit. 32, on this point was overruled, and although not mentioned, the case of State v. Owens, 79 Mo. loc. cit. 631, was also overruled, as well as the earlier case of Bank v. Murdock, 62 Mo. loc. cit. 74.
The majority opinion in upholding State v. Hope, supra, not only overruled the cases and authorities already mentioned but also overrules, without mentioning them, the following cases of later date: State v. Robinson, 117 Mo. loc. cit. 664; State v. Welsor, Ib. loc. cit. 579, which were unanimous opinions. Hereafter, when evidence is improvidently admitted there will be no tvay of excluding it under the ruling made in this case. But it is somewhat curious to note that State v. Hope was virtually overruled, though nothing was said about it, in Heinrich v. City, 125 Mo. loc. cit. 429, where it was said, per Black, P. J., who had concurred in Hope’s cáse: “It is true the court heard some evidence as to the value of this strip of thirty by sixty feet taken by itself, but no objection was made to it, until long after it had been admitted and no motion was made at any time to strike it out. The evidence
*680having been received without objection, the plaintiff should have moved to exclude it.” And in this opinion all in Division One concurred.